                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

STEWART ABRAMSON, individually
and on behalf of all others similarly
situated,

      Plaintiffs,
v.                                                Case No.: 8:19-cv-2523-T-60AAS

FEDERAL INSURANCE COMPANY
and BAY AREA HEALTH, LLC,

      Defendant.
_______________________________________/

                                      ORDER

      Federal Insurance Company moves for a stay of discovery, including initial

disclosures, pending the court’s ruling on its motion to dismiss (doc. 24). (Docs. 25).

Stewart Abraham opposes the motion and requests a protective order or an extension

of time to respond to First Insurance’s discovery requests. (Docs. 32, 36).

      A.     Motion to Stay Discovery (Doc. 25)

      District courts have inherent power to control their dockets and manage their

cases. Equity Lifestyle Prop., Inc. v. Fla. Mowing and Landscaping Serv., Inc., 556

F.3d 1232, 1240 (11th Cir. 2009). This inherent power includes the discretion to stay

the proceedings. Andersons, Inc. v. Enviro Granulation, LLC, Case No. 8:13-cv-3004-

T-33MAP, 2014 WL 4059886 at * 2 (M.D. Fla. Aug. 14, 2014).

      Courts in this district have held that “[m]otions to [s]tay discovery may be

granted pursuant to Rule 26(c), Fed. R. Civ. P., and the moving party bears the

                                          1
burden of showing good cause and reasonableness.” Feldman v. Flood, 176 F.R.D.

651, 652 (M.D. Fla. 1997) (citations omitted). The Middle District Handbook on Civil

Discovery Practice states:

             Normally, the pendency of a motion to dismiss or a motion
             for summary judgment will not justify a unilateral motion
             to stay discovery pending resolution of the dispositive
             motion.    Such motions for stay are rarely granted.
             However, unusual circumstances may justify a stay of
             discovery in a particular case upon a specific showing of
             prejudice or undue burden.

Middle District Discovery (2015) at § I.E.4 (emphasis added).           In deciding a

defendant’s request for a stay of discovery pending a ruling on a dispositive motion,

“it is necessary for the court to ‘take a preliminary peek’ at the merits of the

[dispositive motion] to see if it appears to be clearly meritorious and truly case

dispositive.” Feldman, 176 F.R.D. at 652-53. When evaluating whether a motion to

dismiss is “clearly meritorious,” courts consider whether “any binding Eleventh

Circuit authority” clearly requires dismissal of the claims. See Meyer v. Diversified

Consultants, Inc., Case No. 3:14-cv-393-J-34JBT, 2014 WL 5471114, at *2 (M.D. Fla.

Oct. 29, 2014).

      A preliminary review of Federal Insurance’s motion to dismiss reveals that it

does not meet the stringent “clearly meritorious” standard. In addition, Abraham

will be prejudiced by a stay. See Breines v. Pro Custom Solar LLC, No. 3:19-CV-353-

J-39PDB, 2019 WL 7423522, at *8 (M.D. Fla. Aug. 22, 2019) (denying a discovery stay

in a TCPA action because the stay could “result in the destruction of relevant evidence

by third parties”). After balancing the harm created by a discovery delay against the
                                          2
possibility that Federal Insurance’s motion will be granted, the court concludes that

the balance tips in favor of requiring discovery to go forward.

         B.    Motion for Protective Order and Extension (Doc. 36)

         Federal Insurance requests the court enter a protective order, extending its

time to respond to the Abraham’s discovery requests until after a ruling on Federal

Insurance’s pending motion to dismiss.         (Doc. 36, p. 2).   Alternatively, Federal

Insurance requests a ten-day extension to respond to Abraham’s discovery requests.

(Id.).

         Under Federal Rule of Civil Procedure 26, “[p]arties may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense

and proportional to the needs of the case....” Fed. R. Civ. P. 26(b)(1). However, Rule

26 also protects those from whom discovery is sought from “annoyance,

embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1).

The party seeking a protective order must show that “good cause” exists for the court

to issue such an order. Id. “The burden is on the movant to show the necessity of the

protective order, and the movant must meet this burden with a ‘particular and

specific demonstration of fact as distinguished from stereotyped and conclusory

statements.’” Ekokotu v. Fed. Exp. Corp., 408 Fed. Appx. 331, 336 (11th Cir. 2011)

(quoting United States v. Garrett, 571 F.2d 1323, 1326 n.3 (5th Cir. 1978)).

         Federal Insurance’s sole ground for its request for protective order is its

pending motion to stay discovery. (Doc. 36, pp. 2-3). As the discovery stay is denied,

Federal Insurance’s motion for protective order is also denied. However, the court
                                           3
will allow Federal Insurance a brief extension to respond to Abraham’s discovery

requests.

      Accordingly, it is ORDERED:

      1)     Defendant’s Motion to Stay Discovery Pending the Dispositive Motion

to Dismiss (Doc. 25) is DENIED.

      2)    Federal Insurance’s Motion for Protective Order and Extension of Time

(Doc. 36) is GRANTED IN PART AND DENIED IN PART. Federal Insurance’s

request for a protective order is denied, and Federal Insurances’ request for an

extension of time to respond to Abraham’s discovery requests is granted. Federal

Insurance’s responses to Abraham’s discovery requests are due by March 9, 2020.

      ORDERED in Tampa, Florida on February 20, 2020.




                                       4
